OPINION — AG — ** ELECTION — LEGISLATURE — TERM EXPIRATION **  THE TERM OF THE SENATE OR HOUSE OF REPRESENTATIVES, SUCH AS IT MENTIONED, WILL EXPIRE ON THE "FIFTEENTH DAY SUCCEEDING THE DAY OF THE REGULAR STATE ELECTION" HELD IN THIS STATE ON NOVEMBER 3, 1954. (TERM OF OFFICE, EXPIRATION OF TERM, NOTIFICATION AND DECLARATION OF CANDIDACY) CITE: OPINION NO. DECEMBER 8, 1949 — GARY, OPINION NO. JANUARY 19, 1950 — BOS, 26 Ohio St. 162 [26-162], 26 Ohio St. 292 [26-292], ARTICLE V, SECTION 23 (EMOLUMENTS, DOES NOT CEASE UNTIL THE EXPIRATION OF THE FULL PERIOD OF TIME FOR WHICH HE WAS ELECTED) (FRED HANSEN)